DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are under examination.
	Applicant’s claim to priority to a provisional application is acknowledged.
	Since the petition to revive was filed, the following papers have been entered: The Petition to revive was granted.  Replacement Drawings filed 2/12/2019 are suitable for examination. The requirements to fulfill the sequence rules have been entered and are sufficient.  The amendment to the specification filed 1/4/2022 has been entered.  The sequence listing in CRF  and paper form filed 1/4/22 have been entered. The IDS filed 5//7/2018 has been entered and considered.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
In claim 12 the generic placeholder is “one or more computers”, and the specialized function is: “instructions…comprising …generating…a differences profile.. and calculating…a correlation between time of consumption and the differences profile”.
In claim 16 the generic placeholder is “one or more computers (from claim 12)”, and the specialized function is: “training a machine learning algorithm to estimate time of consumption…”.
In claim 19 the generic placeholder is “one or more computers (from claim 12)”, and the specialized function is: “predicting from the machine learning algorithm a predicted time of consumption of an unknown substance”.
In claim 20 the generic placeholder is “one or more computers (from claim 12) and the specialized function is “generating an impact value.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 USC 112(b) or 112 (second paragraph) as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
As set forth above, claim limitations identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In claim 12 the generic placeholder is “one or more computers”, and the specialized function is: “instructions…comprising …generating…a differences profile.. and calculating…a correlation between time of consumption and the differences profile”.
Claim 12 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. Claim 12 is drawn to a system comprising one or more computers, one or p more storage devices, and implying  input/ output computing elements, memory, and display elements.  This generically stated system fails to distinctly claim the particular algorithms, structures or step-by-step processes for generating a differences profile, and calculating a correlation between time of consumption and the differences profile.  The data applied comprises data such as words representing demographic answers, words representing method of intoxicant consumption, a metabolome profile representing metabolites present in saliva samples, including chemical and protein elements, and a time series of metabolomic data pre and post consumption.  The claim fails to set forth the steps required to “compare” the listed datasets and “generate a differences profile.”  The nature of the comparison is not set forth, nor the specific aspect of any of the datasets.  It is unclear how applicant intends to compare or compile the desired information necessary and sufficient to represent a “differences profile.”  Further the claim fails to particularly set forth and distinctly claim the steps necessary and sufficient to “calculate a correlation between the time of consumption and the differences profile.”  The claim does not clearly require the time of consumption- but a series of samples “at the times after the consumption.”  The nature of the calculation is not set forth.  The claim fails to provide the necessary and sufficient steps to determine the required correlation.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claim 16 the generic placeholder is “one or more computers (from claim 12)”, and the specialized function is: “training a machine learning algorithm to estimate time of consumption…”.  
Claim 16 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. Claim 16 newly adds generic machine learning technology, and the training of a generically stated “machine learning algorithm” to estimate the time of consumption of the substance.  Claim 16 implies the training data is the user profile and the metabolomics data of the differences file.  This limitation is unclear, as training usually requires multiple sets of the required data to be applied to the machine learning algorithm to produce a trained algorithm.  Then, the patient specific information is applied, to generate the time of consumption.  It is unclear how to train the machine learning algorithm successfully using only the patient data.  No machine learning elements are present in claim 12, nor are any reference datasets comprising both demographic and metabolomic data, over time.  The claim fails to provide the necessary specific algorithm Applicant intends to be the machine learning algorithm.   The claim fails to provide the necessary and sufficient training data as well as the necessary and sufficient test data, to successfully determine the time of consumption. One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claim 19 the generic placeholder is “one or more computers (from claim 12)”, and the specialized function is: “predicting from the machine learning algorithm a predicted time of consumption of an unknown substance”.
Claim 19 fails to particularly point out and distinctly claim the algorithms, structures or step-by-step directions for performing the specialized function of “predicting from the machine learning algorithm a predicted time of consumption of an unknown substance.” Claim 19 adds to the machine learning elements of claim 16, providing predictive results for unknown substances.  Claims 19, 16 and 12 lack the necessary and sufficient datasets and algorithms required to provide a prediction based on an unknown substance.  The claim fails to provide any reference datasets of demographic data and of metabolomic data.  The actual calculations required to make the prediction of the time of consumption are not set forth.  The claim fails to provide any basis of correlation between the individual or patient demographic profile and metabolic profiles before and after consumption of a known intoxicant, and any correlations that could be made with unrelated intoxicants.  No specific learning algorithms are set forth in the claim.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.   
Claims 17-18 add two datasets to the training- a chemical profile of the substance and a genetic profile of the substance.  These claims fail to particularly point out and distinctly claim how the datasets are to impact the training steps of claim 16.  The claims fail to set forth how the addition of these data affect any results from the trained machine learning algorithm.  Additionally, chemical substances do not have a genetic profile- so it is entirely unclear what data is provided in these claims which would lead to the required time of consumption data.  These claims do not clearly provide test and training categories of data as required for training.  It is entirely unclear what a chemical profile or a genetic profile is intended to encompass.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.   
In claim 20 the generic placeholder is “one or more computers (from claim 12) and the specialized function is “generating an impact value.”
Claim 20 adds to the machine learning algorithm of claim 19, by “generating an impact value” by a nonspecified comparison to a preselected threshold.  The nature of the impact value calculation is not set forth in the claim.  It is unclear what aspect of “the saliva sample of the user” is to be compared.  No metabolomic, genomic or other data is provided from this sample in this claim.  It is unclear how to use any data from claims 12, 16, 19 or 20 to make an “impact value” generation as required.  The claim fails to set forth the necessary and sufficient steps for generating the required impact value.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 12-20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Original, amended, or new claims are each given their broadest reasonable interpretation in light of, and consistent with the written description of the invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is to be achieved. For computer-implemented inventions, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed to achieve the desired results. See MPEP §§ 2163.02 and 2181, subsection IV.As set forth in MPEP 2161, 2181 and 2185, “the claims must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps.”
Functional claim limitations may be adequately described if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited; or (2) it is clear based on the facts of the application that one skilled in the art would have known what specific structure, material, or acts disclosed in the specification perform the specialized function. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) 
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
"Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Additionally, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp..”  An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112  "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
Considering claims 12-20, the claimed technology of metabolomics, and use of machine learning elements is considered in the art to be unpredictable.  The claimed invention, drawn to systems for calculating a correlation between the time of consumption of the substance and the differences profile, the following generic placeholder for “means:” “one or more computers” and the following specialized functions set forth above.
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed correlations made using metabolomics and machine learning technology illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure required.
For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function... See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  This includes the particular disclosure of the algorithms, structures, or step-by step processes specifically linked to particular specialized functions in the claims. The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). 
The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.  Additionally, simply reciting the claimed function using results based language in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).
In order to practice the claimed invention one of skill in the art must provide a computer system, comprising one or more computers, and one or more storage elements as well as instructions to make certain correlations and calculations. The specialized functions require data from a user’s demographic profile, and samples of a metabolic profile, before and after consumption of an intoxicant or substance.  (the related method claims recite intoxicants, the system claims do not).   In claim 12, no reference data from other substances, users, or metabolomic samples are required.  Claim 16 adds a generically stated machine learning algorithm, using only the user data and user metabolomic data.  Claim 16 does not clearly provide both training and test data, nor does it set forth what machine learning algorithms should be applied to achieve the desired “time of consumption of the substance.”  Claims 17 and 18 add additional chemical profiles and additional genetic profiles of the substance.  However, claims 17-18 fail to set forth how to integrate this data into the system of claim 16 or ultimately claim 12.  Claim 20 requires the calculation of an unspecified impact value. The actual calculations, algorithms, or steps for specifically performing the steps and specialized functions of the claims are not clearly provided by the disclosure. While the specification provides some algorithms or flowcharts related to one or more processes or calculations, there is not a clear basis linking specific algorithmic processes to specific steps within the entire scope of the claim, and an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). 
The specification provides a high level, generic description of the invention in the summary pages 1-3.  Generic descriptions and/or definitions of possible profile data, possible intoxicants, possible aspects of the metabolites to profile, possible applied algorithms and possible final identification of biomarkers, time of consumption estimates, or impact values are set forth in pages 4-8.  The figures provide multiple flow charts, which provide only the same results-based language of the claims, and do not link specific algorithms or step by step directions required to perform the methods and achieve the goals to any particular limitation of the claims. The discussion of the figures, set forth at pages 8-12, fails to set forth specific necessary and sufficient steps, algorithms or structures which carry out the identified specialized functions.  This discussion sets forth what the invention may be, but not what it must comprise. The disclosure at pages 12- 14 discuss how to perform the NMR or GC-MS/ LC-MS in a laboratory.  Generic discussions as to various statistical analysis techniques are provided at pages 14-15, but do not link a specific set of analysis steps, algorithms, or structures which are necessary and sufficient to achieve the claimed goals.  Pages 15-16 discusses generic methods of analyzing cannabis cultivars including RADP, AFLP or STR analysis. See also p22-24.  Various other elements of the “cultivar module” are set forth at paragraph [076] but fails to set forth how to identify and incorporate this information into any process.  Additional generic descriptions of user profile data, and a summary of experimental design are set forth at page 17, and p21-22.  The experimental design does not incorporate all the necessary and specific steps, algorithms or structures for achieving the claimed goals. Fig 11 is disclosed as presenting a cultivar module, but the steps of this module, again, fail to identify the specific structures, algorithms, or step-by step processes which are used to achieve the desired results.  (p22-23) The flow charts of Fig 12, and the data in Figs 13-15 fail to set forth how any of the specific data gathered are acted upon, at each step, to achieve the desired results or the observed results. Fig 16-19 are said to describe metabolic cannabis consumption biomarkers, but not how, specifically, they were identified by the system or method of the claims.  Generic descriptions of a variety of computer systems are set forth at pages 19-20.  Figure 8 is pointed out as being a generic computer system.  The discussion of Figure 9 is a high level summary of the metabolomics module, but fails to set forth how all the elements of Figure 9 are acting, to achieve the claimed goals.  (p21) The examples of nontargeted biomarker analysis at pages 26-30 are generically stated, and do not set forth how all of the gathered data, the possible intoxicants, the possible analysis and possible data comparisons are to be specifically used to identify those untargeted biomarkers. The examples, beginning at page 31, comprise a variety of steps and algorithms not clearly required in the independent claims to achieve the desired goals.  (case and control profile information, case/ control pain level ratings, data processing steps, peak analysis, annotation tables, “arithmetic operations were applied to whole datasets on a data point by data point basis to highlight differences of interest,” metabolite concentration data collection, Cultivar information including names, DNA extraction, amplification and SNP analysis, m/z and MT assignments, error analyses, plotting on a pathway map, possible methods of determining an original (unknown) time of first consumption, requiring information on kinetics, etc.)  The remainder of the specification repeats the generic language of various embodiments described at the beginning of the specification, without setting forth the necessary and specific steps required to achieve the desired goals (p41-49) and finally, a list of references cited. Therefore, there is no clear linkage between this disclosure and each required specialized function. The claims fail to set forth the minimally sufficient set of steps required for achieving the specialized function, to meet the ultimate goal of the invention. The disclosure fails to link specific algorithms, structures or step-by-step instructions to the identified specialized function(s) and therefore the claims lack sufficient written description for the specialized functions.
The state of the art of metabolomics, including response to pharmaceuticals, drugs, or intoxicants can be represented by Courant (2014), Castillo-Peinado (2016), Costa (2015) and/or Gowda (2016).  Berger (2012) discusses steps required to qualify a biomarker as a drug target to meet FDA or government regulations.  Courant sets forth a definition of metabolomics as: “the study of small molecules as ultimate cellular signaling events resulting from transcription and translational changes...the metabolome represents the most downstream level that reflects changes in phenotype and function.” (p2369-70)   Other definitions of similar terms include: “Metabonomics is defined as the quantitative measurement of the dynamic multi-parametric metabolic response of living systems to pathophysiological stimuli or genetic modification, while Metabolomics corresponds to the study of the complete set of metabolites/ low molecular weight intermediates which are context dependent, varying according to the physiology, developmental or pathological state of the cell, tissue, organ or organism.” (2370). Primary metabolites are directly involved in processes essential for life, such as normal growth, development and reproduction.  Secondary metabolites are not directly involved in those processes and are not essential to sustain cells life.  Xenobiotics are foreign chemical substance found within an organism that is not naturally produced by or expected to be present within that organism.  The metabolome represents a vast number of components which belong to a wide variety of compound classes.  This results in wide variations in chemical and physical properties of those metabolites.  Concentrations of those metabolites also vary widely.  Courant reviews targeted and untargeted approaches to identifying metabolites.  Targeted processes identify metabolites that are known a priori, while untargeted processes can present many metabolites, but clearly identifying what each metabolite is, is challenging.  Metabolomic analysis requires knowledge from analytical chemistry, chemometrics and biology in combination with particular types and steps of analysis or deconvolution using dedicated software and particular statistical techniques.  Each step or element of the process can vary depending on the type of information required to be identified, the collected data, known data, and the selection of computer analysis algorithms. Courant stresses that the different steps of a metabolomics study should all be carefully considered, beginning with experimental design, sample preparation, generation of profiles, data processing and bioinformatics and the ultimate data analysis.  
Costa (2015) describes the creation of an integrated computational platform for metabolomic data analysis.  Costa notes that metabolites have a large variance in chemical structures, and properties, making difficult the development of high throughput techniques and reducing the number of molecules that can be adequately measured in a sample.  The platform of Costa requires data-preprocessing steps prior to the data analysis steps.  The platform was developed to address a wide variety of common tasks on metabolomic data analysis, providing a general workflow that can be adapted for specific case studies.  Based on the study being performed, the parameters, processes and analyses are all adapted by the scientist.  Costa then reviews the basic functions possible on their platform, indicating various parameters and methods which could be adapted by the user to achieve desired results.  No one workflow is sufficient to address all metabolomic profiling or metabolomic methods.  Examples of such changes are illustrated in the disclosures of the case studies, and Costa emphasizes that while the platform is developed to be easy to use, it is the selection of the specific parameters and processes by the user that provide the best results.  
Castillo-Peinado (2016) discusses the present and future of metabolomics in forensic analyses.  C-P reviews targeted and untargeted analyses as well as metabolomic fingerprinting, and metabolomic footprinting.  Each of these require differing sampling and sample prep approaches depending on the ultimate information desired.  C-P discusses how toxicogenomics and toxicogenetics are related to metabolomics, as they describe genes which determine a response to a toxin or xenobiotic behavior, and the effect of inherited differences in the metabolism of toxins or xenobiotics.  C-P continues to address pharmacogenetics/ toxicogenetics as variations of drug behavior at the level of drug metabolizing enzymes, drug transporters, drug targets or other biomarker genes.  Cannabis metabolite analysis is a specific example, “dubiously named” cannabinomics.  Cannabinomics encompasses DNA fingerprinting of the plant, and/or the subject, profiling for identifying differing strains, genetic methods such as RFLP, along with NMR studies, which have identified and discriminated between cannabinoids, sugars, and amino acids of the plant.  Fig 3 exemplifies some of the many responses of a subject to the ingestion/application of a chemical/ drug or toxin.  C-P goes on to discuss the many specific issues which must be addressed when analyzing various types of patient samples (sweat, saliva, blood, urine, hair, nails, and VOC etc.)  The nature of the sample, the nature of the toxin/ pharmaceutical, and the nature of the subject all have differing necessary parameters to consider in experimental design, as well as the analysis of the generated data. C-P also points out certain sources for algorithms which may be useful in those analyses.  Gowda (2016) is another review, directed to the use of NMR in metabolomics, similarly highlighting the advantages and disadvantages of certain techniques or analyses of data, depending on the desired results.  Berger (2011) reviews the process for getting a particular biomarker approved for use in drug development, development of tests, etc.  One type of metabolic phenotype is described as “how a person’s metabotype can be used to predict how that person will respond to a medical interaction.” (p3).  Whether any given proposed biomarker is prognostic (a measured characteristic that reflects a patient’s degree of risk for disease occurrence or progression), predictive (categorizes patients by their likelihood to respond to a particular treatment), or pharmacodynamic (shows a treatment specific changes in disease status), each requires significant study and collection of data representing particular aspects of the patient, the disease, the biomarker, and the pharmaceutical, drug or toxin applied.  Metabolomic biomarker qualification will require a clearly defined context of use as well as sufficient data to support a full review of their performance characteristics in that context.  Reliable methods of measuring the biomarker specifically and selectively are also required.  In certain cases, the data must meet published standards for sample collection, chemical analysis and data analysis.  Any additional quality control steps, specific analyses performed, or panels generated must also be disclosed.  Berger highlights some of the issues with getting a biomarker qualified for a particular context, including the context is not well defined, the biomarkers are not identified using well established, validated assay systems, the datasets are incomplete or inadequate, or the particular biomarker is intended to be proprietary, and not for use in drug development by the public.  Biomarkers identified through metabolomic processes should be evaluated in terms of sensitivity, specificity in accurately predicting responses.  Additional information may be required to support aspects of the study design, the prevalence of the condition, the tests should be blinded, and if using aspects of machine learning, external test sets should also be submitted.  Issues likely to be required to be addressed include how well the techniques and test procedures have been validated, how reproducible are the results, or sensitivity of detection, were QC processes performed that address the nature of the sample, including pooled samples, synthetic samples, labeled standards present, or blanks?  Biological interpretations of the biomarker may be needed, such as the presence of the biomarker in an established pathway.
The skilled practitioner would first turn to the instant specification to identify the specific algorithms or steps required by the specialized functions recited by the claims. However, the instant disclosure does not provide a written description of those specialized functions, and fails to link the particular algorithms or processes disclosed by the specification to specific functional limitations of the claims. As such, the skilled practitioner would turn to the prior art for guidance as to any known correlations between the disclosed structures or algorithms, and the specialized functions of the claims, however, the prior art shows that the algorithms, step-by-step processes or functions required to identify biomarkers related to any given status of an organism are widely varied, at nearly every step of the process.  Generic workflows may exist which describe the overall structure of a metabolomic analysis, but these workflows and processes must be manipulated, adapted, changed or altered depending on the facts of the analysis at hand.  As such, the claims lack adequate written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 1 are unclear.  The preamble of claim 1 states that it is a method of detecting biomarkers in response to intoxicant consumption, but the final step of the claim “calculates a correlation between the time of consumption of the substance and the differences profile.”  This is not clearly the same as detecting biomarkers.  It is unclear how this correlation between time, and the differences profile actually detects specific biomarkers.  Additionally, it is unclear whether the “intoxicant” and the “substance” recited in claim 1 refer to the same element/ small molecule/ drug/ pharmaceutical/ toxin.  It is suggested that one term be selected to refer to the substance being consumed by the user, for clarity.  Similarly, user and consumer appear to be used to address the same subject.  Only one term should be used to avoid confusion.
	Further in claim 1, the metes and bounds of “a metabolomic profile of a consumer” are unclear- as it merely comprises “metabolomics data” from two time points.  The nature of the metabolomic data is not provided by the claim.  One of skill would not necessarily be apprised as to the processes necessary to generate the “metabolomic profile” such that the profile has adequate data relevant to detecting biomarkers, and sufficient data for the subsequent computer-based analyses.  The nature of the “comparison” between the data from the two time periods are also unclear.  It is unclear what aspect of the profiles are to be compared to one another- presence of certain small molecules? Concentration of small molecules? Size, activity, or reactivity of the small molecules?  Subsequently, it is unclear what the differences profile is intended to consist of, based on the unnamed comparisons.  
	Further in claim 1, the claim fails to clearly point out and distinctly claim how all the intoxicant data, received user data, compared data, and differences profile are to be used to calculate a time of consumption of the substance, or to identify a correlation between a time of consumption and the differences profile.  No specific analytical steps are provided.  No initial time of consumption is provided by the user profile- it appears it needs a separate calculation beyond identification of metabolites.  
	With respect to claims 2-3, the claim fails to particularly point out and distinctly claim how the chemical profile of the substance affects any of the comparisons, profile generation, calculations or correlations made in claim 1.  Merely stating, as in claim 3, that the correlation is between the time of consumption, the differences profile and the chemical profile is not a specific indication of the steps taken to integrate the chemical profile into the method of claim 1.  
	With respect to claim 4, and claim 5, it is unclear how all substances would have a genetic profile.  When the consumed “substance” is a plant, such as cultivar of cannabis, the plant can be expected to have genetic information.  However, intoxicants are not limited to those administered as a plant.  Intoxicants encompass chemicals such as THC, one of the chemicals which can be isolated from the plant – but an isolated molecule of purified THC has no genetic data.  Similarly intoxicants such as alcohol, methamphetamine, cocaine, inhalable components such as nitrous oxide et al. are not consumed as a part of a plant, but as a purified chemical, lacking genetic data.  It is further unclear how any genetic data is to be integrated into the analysis of claim 1.  The claim fails to set forth and particularly claim how to add genetic data to the analyses of claim 1 to identify any biomarkers, or make any correlations.  Similarly to claim 3, claim 5 merely lists various profiles, and combinations thereof, without specifying how the profiles are to be analyzed to achieve the desired results.
	The metes and bounds of claim 6 are unclear.  No step of claim 1 clearly identifies any amounts, relative abundances, or other information which can be used to create “ratios of biomarkers”.  
	The metes and bounds of claim 7 are entirely unclear.  Claim 1 does not require a machine learning algorithm.  Claim 7 only trains a machine learning algorithm, but does not set forth the algorithm itself, or how this training affects the identification of biomarkers or any other calculation of claim 1.  Generic statements as to “training” and “machine learning” are not specific steps, algorithms, or structures which perform the required processes to achieve the desired results.  While one might assume it is the trained machine learning algorithm which makes the final correlation of claim 1, limitations such as this cannot be read into the claim.  
	The metes and bounds of claims 8-9 are unclear.  Claims 8 and 9 list that the training uses either a chemical profile or a genetic profile of the substance.  However, how those profiles are to affect a training process is not set forth.  No steps are provided that set forth how the profile is applied, what aspects of the profile are required, how the training is performed, nor is any specific type of machine learning specified. Also as above, not all substances or intoxicants have a genetic profile, such that it is unclear how that is to affect any processes of claim 1.  
	The metes and bounds of claim 10 are unclear.  While a saliva sample is obtained, no processes are performed on the sample.  Additionally, the substance is apparently unknown.  The claim fails to set forth how the machine learning algorithm is to make any predictions as to an unknown substance, without any reference information, or known information about a library of known substances which might aid in the identification of unknowns.  It is further entirely unclear how to determine a time of consumption for any substance, including the unknown substance.  No such predictive steps are set forth in claim 10, claim 7, or claim 1. 
	The metes and bounds of claim 11 are entirely unclear.  It is unclear how to compare the sample from the target user to anything, as claim 10 merely receives the saliva sample and does not process it.  Additionally it is unclear to what the sample is being compared, and what aspect of the sample is being compared.  The nature of the “impact value” is entirely unclear.  The claim fails to set forth the necessary and sufficient data and steps to make such a calculation.
	Claims 12-20 are indefinite at the same places as claims 1-11, in addition to the rejections related to 112 6th paragraph. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes and computer systems.
With respect to step  (2A)(1) The claims recite an abstract idea of analyzing data from user samples, prior to, and sometime after consumption of a substance, wherein the data can comprise demographic and user data, metabolomic data, chemical data, and genetic data. These datasets are acted upon to provide comparisons, differences profiles, calculation of time of consumption, or other results using generic calculating steps or generic reference to “machine learning”.  "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
Claims 1 and 12 are independent, and recite nearly the same limitations.  Claim 1 is cited here for clarity.
	Mathematical concepts recited in claim 1 include:
 “comparing, by the one or more computing devices, the metabolomics data acquired at the time prior to consumption of the substance to the metabolomics data acquired at the time after the consumption of the substance;” (comparison of two data sets for the presence or amount of elements that are different, or of elements that are the same.  Alternately a mental step of comparing data)
“generating, by the one or more computing devices, from the comparing step, a differences profile comprising differences recognized by the one or more computing devices in the metabolomics data acquired at the time prior to consumption of the substance to the metabolomics data acquired at the time after the consumption of the substance;” (mathematic step of generating a list of data of identified differences in the presence or amount of certain metabolites or elements of the two metabolic profiles. Alternatively a mental step of looking at two datasets and identifying what is different between them.)
“calculating, by the one or more computing devices, a correlation between the time of consumption of the substance and the differences profile.” (mathematic step of calculation, followed by correlation of aspects of the calculation, the datasets, or the user behavior).  
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “receiving a user profile…comprising method of consumption and demographic data” “receiving metabolomic profiles of the user…” from two time points: before consumption and after consumption, each of which is a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). Additionally, limitations describing the source of the information (acquired metabolomic data) are not positive active method steps- they merely describe an aspect of the received data.  
	Claims 1 and 12 also recite the additional non-abstract element of  one or more computers, one or more storage elements, and computer instructions for carrying out a method, all of a computer system.
	The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-11 and 13-20 have been analyzed with respect to 2A-2.  Dependent claims 3, 5, 6-11, 14-20 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 2, 4 are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1 and claim 12: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Courant, Costa, Castillo-Peinara, Gowda each discloses the following elements equivalent to the claimed data gathering steps: Each provides methods or types of samples from a subject, metabolomic profiles of samples, and demographic data of a subject.  Routine NMR, or MS processes are discussed at lengths in terms of selecting the appropriate sample, and the appropriate NMR or MS processes, to achieve specific, selective and reproducible metabolite readouts for each sample.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 1 and claim 12:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Courant, Costa, Castillo-Peinara, Gowda each disclose computer systems or computing elements which perform the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-11 and 13-20 have been analyzed with respect to step 2B. Dependent claims 3, 5, 6-11, and 14-20 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 2 and 4 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while computer-implemented, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-18 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reo (2002) (PTO-1449).
Reo, N.V. NMR based metabolomics. Drug and chemical toxicology 25:4 375-382 (2002).
The claims are drawn to methods and of identifying biomarkers, wherein User data including demographic data is received, metabolomic data is received for two time points: before and after consumption of a substance (which may be an intoxicant), then, the metabolic data files are compared, and a difference profile is generated.  The differences profile is used to calculate a correlation between time of consumption and difference profile elements.
Reo provides the generation of metabolomic data using NMR.  Reo is particularly concerned with toxicology, and how to identify toxin-related differences in metabolomic profiles from biofluids.  
With respect to claim 1, Reo provides demographic data of the subject, which can comprise sex, weight, presence or absence of a disease, etc.  (rats, p378).  Reo also discloses receipt of metabolic profile information of samples from the subject prior to and after ingestion of the substance (p378).  Differences are identified in the metabolomic profiles after ingestion of the substance or toxin as compared to the control profile prior to consumption.  Reo discusses two prior art studies where rat urine samples are subjected to NMR.  In one study (Gartland) differences between the control, and treated samples identified changes in decreased levels of citrate, increases in lactate, increases in urinary amino acids.  Another (Nicholson) reveals different metabolite patterns in rat urine following exposure to various toxins.  Some metabolites were correlated to organ toxicity of the substance, such as increases in urinary glucose, amino acids and certain organic acids were correlated to damages to the renal cortex.  These analyses use pattern recognition methods in a computer system.  The difference profiles, the different metabolite patterns, can then be further analyzed to obtain kinetic data or other correlative information. (p378-379). Both unsupervised analyses and supervised analyses are reviewed by Reo.  As such, claims 1 and 12 are anticipated.
With respect to claims 2 and 13, a chemical profile for known substances or known metabolites of the substance can be added.  Reo notes that in supervised analyses these chemical profiles are a part of the training data for a machine learning algorithm (p379).  
	With respect to claim 3, and 14 the time of consumption (T0) the chemical profile of the substance and the difference profiles of the metabolomic datasets are utilized in a correlation.(p380).
	With respect to claims 4 and 5, Reo sets forth the use of genetic profiles in combination with the metabolomic data to make certain correlations or comparisons (p379).
	With respect to claim 6 and claim  15 the metabolomic profiles can comprise ratios of metabolites (p379-380). 
	With respect to claim 7, and claim 16 Reo discusses use of training sets for machine learning processes at page 379.  The training sets can comprise data regarding a chemical profile or the substance, identified metabolites etc.  Training a machine learning algorithm such as the SIMCA can be used to differentiate types of metabolites, and whether the metabolite differences are substance-related. 
	With respect to claims 8 and 9, and claims 17-18 chemical or genetic profile information can be used as training data (p379).

Claim(s) 1-3, 6 and 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Anzilloti (2014).
	Anzilloti, L. et al. Cannabinoids determination in oral fluid by SPME GC-MS and UHPLC- MS/MS and its application on suspected drivers.  Science and Justice (2014) p421-426.
	With respect to claim 1, user data including age, sex, weight, et al is provided by a user to a user profile.  Metabolite profiles from the user were obtained, after ingestion of a cannabis product, and profiles of drug-free samples were obtained.  (Section 2).  The drug-free sample, the post ingestion sample, and blank samples were subjected to SPME-GC/MS or UHPLC MS/MS processing to generate these profiles.  Post ingestion profiles and drug-free profiles were compared to identify significant differences- a difference profile.(Section 2). The difference profile can then be used to correlate or calculate kinetic data, and biological pathways relevant to cannabis. As such, claims 1 and 12 are anticipated.
	With respect to claims 2 and 13, chemical profile information is available for cannabis, particularly for CBD, THC and CBN metabolites of cannabis. (Section 3)
	With respect to claims 3 and 14, the chemical data, the user data, and the difference profile are all used to determine certain correlations.  (Section 3)
	With respect to claim 6, and claim 15 the profiles comprise various ratios of metabolites (Section 2.5 Validation).

	Claim(s) 1- 6 and 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Allenby (2016).
	Allenby, C.E. et al. (2016) Precision medicine for tobacco dependence: development and validation of the nicotine metabolite ratio. J Neuroimmune pharmacology 11:471-483.
	With respect to claim 1 and 12, Allenby collects demographic user data including genotype, estrogen levels, alcohol use, BMI, menthol exposure.  Allenby provides metabolic profile data for the user pre and post ingestion of a tobacco product.  Allenby analyzes and compares the two metabolic profiles to obtain differences, which can then be related to the user phenotype: slow-metabolizing, normal metabolizers.  Correlations between the profiles, chemical information about nicotine or tobacco metabolomics, kinetics of metabolites of tobacco products, and genetic data of the user, or of the source tobacco plant can be calculated. (p472-473.) Measures like time to first cigarette is equivalent to the time of consumption calculation (p475).
	With respect to claims 2 and 13, chemical profile data of tobacco is provided.  Nicotine is primarily metabolized by CYP2A6, CYP2B6, CYP2D6 and CYP2E1.  The primary metabolite is cotinine, which has a half-life of 13-19h.  Cotinine can be further metabolized to 3HC.  The half live of 3HC is approximately 5h, and the half-life of nicotine is 1-2h.  The ratio of 3HC to cotinine is a stable measure of CYP2A6 activity.  This is the nicotine metabolite ratio.  The metabolites are easily measurable in saliva or plasma or urine.(p472).
	With respect to claims 3 and 14, user demographic data, the differences profile and chemical data can be used to calculate certain kinetic information.  (p472-473).
	With respect to claims 4-5, genetic data of the tobacco plant, or genetic data of the user can be obtained and added to the correlations. (p473).
	With respect to claim 6, and claim 15, multiple metabolites are analyzed, and ratios of 3HC to cotinine are provided.
	
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alshehri et al (2016). 
Alshehri, H. (June 2016). Best practices for monitoring opioid compliance- making the case for using blood and liquid chromatography tandem mass spectrometry for screen analysis. Univ Texas, Masters of Science in Toxicology dissertation. 58 pages.
With respect to claim 1, Alshehri notes that oral fluids such as saliva can be used in metabolite analyses.  Alshehri discusses a study (Kim et al) which administers placebo, 60mg, and 120mg of codeine to subjects (p42).  Oral fluids were gathered at certain timepoints for up to 72 hours after ingestion.  The samples from the subjects were subjected to LC-MS.  The aim of the study was to extrapolate and correlated oral fluid levels of opiates to plasma levels of the same.  Mean half-life calculations were made for codeine.  Mean detection time length, and a variety of ratios are determined (p43) including norcodeine:codeine.  Another study by Cone et al (p43) sought to compare detection times, peak levels, and metabolites in both blood and oral fluid of subjects after ingestion of tobacco products.  Jeanetto (p46) analyzed genetic data of patients/subjects for CYP2D6 polymorphisms, and phenotypes of typical users including: extensive metabolizers, intermediate metabolizers and poor metabolizers.  Poor metabolization phenotypes were able to be used to extrapolate that the patient had missed doses of the oxycodone- a calculation related to the time of consumption.  A study by Sameer was directed to examining the possible role of an active metabolite of oxycodone in the pharmacodynamics of oxycodone, and the importance of genetic information about the user.  The differences in the metabolomic profiles of extensive metabolizers, average metabolizers and poor metabolizers were identified, and difference profiles created.  The user demographic and genetic data and the differences profile are used to analyze kinetics of oxycodone metabolism.

Claim(s) 1-3, 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mostafa (Feb 2017).
Mostafa, H. et al. (February 22, 2017) plasm metabolic biomarkers for discriminating individuals with alcohol use disorders from social drinkers and alcohol-naïve subjects. J Substance Abuse Treatment. 77:1-5.
Mostafa is directed to creating a model which can separate the three populations, with a high sensitivity, specificity and accuracy, using biomarkers identified in plasma samples from subjects, using NMR, and a specific type of statistical model.
With respect to claim 1, Mostafa discloses methods of identifying potential biomarkers which can be used to identify three different alcohol-related phenotypes.  User data and demographic data are provided for each subject.  (Methods, 2.1 volunteers and sample collection, Table 1).  Demographic data included age, ethnicity, smoking status, presence of other illnesses whether any alcohol use disorders are present in the subject, and other parameters which were disclosed in an earlier paper.  Blood from each subject was collected to be acted upon to determine the presence or absence of certain biomarkers.  Metabolic profile data for each sample was generated through NMR spectroscopy.  The raw profile data is processed in AMIX software for normalization, and then the normalized data was aligned to glucose as a known standard.  The metabolomics data was compared, and using PCA, OPLS-DA in the SIMCA program, a differences profile is obtained.  After further statistical analysis, metabolite presence or concentration of propionic acid and acetic acid were found to be discriminative between the three phenotypes.  An additional experiment is done, with a male, social drinker subject who refrained from alcohol for 2 weeks, then samples were taken before and after ingesting alcohol (15 min, 1 h). The metabolic profiles from these samples and the demographic data were correlated to show that acetic acid may be a relevant biomarker for alcohol use disorders (3.3).  Plotting the mean AUC of acetic acid, and extrapolating can provide a time of consumption.  Mostafa concludes that in an NMR spectra, a large peak for ETOH may reflect recent drinking of alcohol, but it is the high acetic acid peak that may be predictive of an alcohol use disorder.  Propionic acid was also tentatively determined to be a marker for an alcohol use disorder based on the comparisons of the metabolomic profiles.  Propionic acid plays a part in the metabolism of ethanol by alcohol dehydrogenase.  (discussion). As such, claims 1 and 12 are anticipated.
With respect to claims 2-3, 13-14, the chemical profiles of ethanol, acetic acid and propionic acid were provided.  The chemical profiles, the differences profile can be used to correlate, extrapolate or calculate a time of consumption. (2.4, 3.2)
With respect to claim 6, 15, ratios of the various metabolites can be determined. (2.4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631